COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                            NO. 02-14-00203-CR
                            NO. 02-14-00204-CR
                            NO. 02-14-00205-CR


COURTNEY ADAM WATTS                                                APPELLANT

                                      V.

THE STATE OF TEXAS                                                       STATE


                                  ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
         TRIAL COURT NOS. 1236670D, 1236671D, 1236802D

                                  ----------

                         MEMORANDUM OPINION1

                                  ----------

     Appellant Courtney Adam Watts appeals his conviction of possession of

marijuana, five pounds or less but more than four ounces, in cause number 02-

14-00203-CR,     which    contained    a       third-degree-felony-deadly-weapon

enhancement notice; his conviction of possession with intent to deliver a


     1
      See Tex. R. App. P. 47.4.
controlled substance, twenty-eight grams or more but less than 200 grams

(alprazolam), in cause number 02-14-00204-CR, which contained a deadly

weapon finding notice; and his conviction of possession with intent to deliver a

controlled substance, twenty-eight grams or more but less than 200 grams

(dihydrocodeinone), in cause number 02-14-00205-CR, which contained a

deadly weapon finding notice.         See Tex. Health & Safety Code Ann.

§§ 481.114(c), .121(b)(3) (West 2010). Watts made open pleas of guilty to these

offenses and pleas of true to the deadly weapon allegations, and the trial court

sentenced him to eight years’ confinement for each offense, to be served

concurrently. See id. § 481.121(b)(3); Tex. Penal Code Ann. §§ 12.33–.34 (West

2011), § 12.35(c)(1) (West 2011 & Supp. 2014).

      Watts’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion in each case that meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. 386 U.S.
738, 87 S. Ct. 1396 (1967). Watts had the opportunity to file a pro se response

but has not done so, and the State has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may


                                         2
we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

         We have carefully reviewed the record and counsel’s brief in each case

and have determined that based on the bill of costs in each case, the trial court’s

judgment requires correction with regard to the assessment of $344 in court

costs.     We may modify the judgment in an Anders appeal and affirm the

judgment as modified. Bray v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort

Worth 2005, no pet.) (en banc); see Johnson v. State, 423 S.W.3d 385, 390

(Tex. Crim. App. 2014) (stating that we review the assessment of court costs on

appeal to determine if there is a basis for the cost); see also Tex. Code Crim.

Proc. Ann. art. 103.001 (West 2006) (“A cost is not payable by the person

charged with the cost until a written bill is produced . . . containing the items of

cost, signed by the officer who charged the cost or the officer who is entitled to

receive payment for the cost.”).

         Here, the trial court assessed $344 in court costs in each case, but the

numerical cost breakdown by the district clerk’s office supports an assessment of

only $334 in each case. Therefore, we modify the trial court’s judgment and the

order to withdraw funds from Watts’s inmate trust account in each case to reflect

$334 in court costs.

         Except for the bill of costs in each case, we agree with counsel that these

appeals are wholly frivolous and without merit; we find nothing in the record that

might arguably support them. See Bledsoe v. State, 178 S.W.3d 824, 827–28


                                          3
(Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex.

Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw in each

case and affirm the trial court’s judgments as modified.


                                                   /s/ Bonnie Sudderth
                                                   BONNIE SUDDERTH
                                                   JUSTICE

PANEL: GARDNER, WALKER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         4